This is a statutory bill to quiet title filed by the appellee against the appellants, and from the decree in favor of complainant respondents have prosecuted this appeal.
The bill alleges actual peaceable possession by complainant under claim of ownership of the lands therein described, and other statutory requirements (Code 1907, §§ 5443, 5444), and that these averments were sustained by the proof is not a controverted question here.
The burden of proof was therefore cast upon the respondents to establish their claim or right to the land. As said by this court in Kendrick v. Colyar, 143 Ala. 597, 42 So. 110:
"When the complainant, as here, showed by evidence peaceable possession by her of the land as alleged, and that there was no suit pending at the time of the filing of the bill to test the defendant's claim of title, this made a prima facie case, and she was entitled to a decree adjudging defendant's claim invalid unless he established a good title."
See, also, Whittaker v. Van Hoose, 157 Ala. 286, 47 So. 741; Brand v. U.S. Car Co., 128 Ala. 579, 30 So. 60; Adler v. Sullivan, 115 Ala. 582, 22 So. 87.
The complainant, however, went further than these requirements, and showed a recent purchase by himself of the lands in controversy from one W. L. Jones, with proof of continuous adverse possession thereof from the time the latter acquired the land from the Louisville  Nashville Railroad Company in the year 1885 to the time of sale to complainant.
Respondents in their answer set up the purchase of the land by S. A. Jones, the wife of W. L. Jones, from the Louisville 
Nashville Railroad Company, insisting that the deed was executed to her, and that, the wife having died soon thereafter, the possession of the husband was only that of a tenant for life. We are of the opinion that the respondents have failed to establish the averments of their answer by legal proof. The respondents have failed to show by competent and legal proof the execution and delivery of any deed to this land from the Louisville  Nashville Railroad Company to S. A. Jones, and W. L. Jones in his testimony insists that in fact no deed to this land was executed either to himself or his wife.
It is sufficiently established that W. L. Jones was the actual purchaser of this property, and that he paid for the same out of his own estate, and that he remained on these lands all these years under claim of ownership.
The burden was upon the respondents to show the execution and delivery of the deed by the Louisville  Nashville Railroad Company to S. A. Jones, and the testimony offered by respondents is entirely insufficient for this purpose. Clearly, the mere recitals contained in the quitclaim deed from the Louisville  Nashville Railroad Company to the respondents in 1917 as to the previous execution of a deed to S. A. Jones cannot be looked to as legal proof of this fact, and therefore is without probative force in the establishment *Page 523 
of the same. Respondents interposed appropriate objections to such proof, and the trial judge in the decree states that the determination of the cause rests upon the legal and competent proof only.
The result is therefore that the respondents have failed to meet the burden of proof cast upon them, and that the decree of the trial court is correct, and will be here affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.